Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11, 13-21 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 3, 13, 14, 15 rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP TSG RAN WG1 Meeting #90 8/25/17 (R1-17xxxxx).
For claim 1, 3GPP teaches: An electronic device comprising a processing circuit configured to: transmit information of a downlink transmission termination position for an unlicensed spectrum through a Group Common-Physical Downlink Control Channel (GC-PDCCH) (see at least section 2 and fig. 1, UE may receive network control signaling including GC-PDCCH comprising slot format SFI; fig. 1, table shows DL/UL slot format information including number of DL symbols and position, thus may indicate end/termination symbol for DL.  Section 2, slots may be configured in unlicensed band).
For claim 2, 3GPP teaches claim 1, 3GPP further teaches: wherein the processing circuit is further configured to: transmit Time slot Format related Information (SFI) of a time slot where the downlink transmission termination position is located through the GC-PDCCH (see at least section 2 and fig. 1, GC-PDCCH comprises slot format SFI; fig. 1, table shows DL/UL slot format information including number of DL symbols and position, thus may indicate end/termination symbol for DL).
For claim 3, 3GPP teaches claim 1, 3GPP further teaches: wherein the processing circuit is further configured to: transmit the information of the downlink transmission termination position for the unlicensed spectrum through a Physical Downlink Control Channel (PDCCH) (see at least section 2 and fig. 1, GC-PDCCH comprises slot format SFI; fig. 1, table shows DL/UL slot format information including number of DL symbols and position, thus may indicate end/termination symbol for DL).
For claim 13, 3GPP teaches: An electronic device comprising a processing circuit configured to: receive information through a Group Common-Physical Downlink Control Channel (GC-PDCCH); and demodulate the information received through the GC-PDCCH to obtain a downlink transmission termination position for an unlicensed spectrum (see at least section 2 and fig. 1, UE may receive network control signaling including GC-PDCCH comprising slot format SFI; fig. 1, table shows DL/UL slot format information including number of DL symbols and position, thus may indicate end/termination symbol for DL.  Section 2, slots may be configured in unlicensed band).
Claim 14 recites an apparatus substantially similar to the apparatus of claim 2 and is rejected under similar reasoning.
Claim 15 recites an apparatus substantially similar to the apparatus of claim 3 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #90 8/25/17 (R1-17xxxxx) in view of Huang et al. (US 2019/0053227).
For claim 4, 3GPP teaches claim 1, but not explicitly: wherein the processing circuit is further configured to: transmit the downlink transmission termination position through the GC-PDCCH in the Nth time slot before the downlink transmission termination position, where N is a nonnegative integer.  Huang from an analogous art teaches (see at least 0238 and fig. 9, UE may receive SFI for slot #n at a timing slot #n-4, thus receiving SFI for a given slot DL termination during an earlier slot).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Huang to the system of claim 1, so the SFI comprised in the GC-PDCCH is received in an earlier time slot than the slot for which it applies e.g. 4 slots before, as suggested by Huang.  The motivation would have been to enhance slot configuration by providing the slot format at a point before the designated slot (Huang 0238).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #90 8/25/17 (R1-17xxxxx) in view of Huang et al. (US 2019/0053227) in view of Sun et al. (US Patent 10,595,314).
For claim 5, 3GPP, Huang teaches claim 4, but not explicitly: wherein when N=0, the downlink transmission termination position is transmitted through the GC-PDCCH within a time slot where the downlink transmission termination position is located.  Sun from an analogous art teaches (see at least claim 1 and col. 1 line 42-45, SFI may be configured for a set of slots starting from the slot where SFI is communicated, thus applying SFI to a same slot DL termination).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Sun to the system of claim 4, so the SFI is communicated in a time slot for which it applies, as suggested by Sun.  (Sun claim 1).

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #90 8/25/17 (R1-17xxxxx) in view of Huang et al. (US 2019/0053227) in view of Sun et al. (US Patent 10,595,314) in view of Chatterjee et al. (US 2020/0229270).
For claim 6, 3GPP, Huang, Sun teaches claim 5, but not explicitly: wherein the processing circuit is further configured to: determine a value of N from one or more of parameters comprising: a length of a Max Channel Occupy Time (MCOT) for downlink transmission; a transmission period of the GC-PDCCH; and a length of an Orthogonal Frequency Division Multiplexing (OFDM) symbol within the MCOT for downlink transmission.  Chatterjee from an analogous art teaches (see at least 0080, GC-PDCCH may comprise codepoint indicating the slots SFI applies to, equal to monitoring periodicity of the GC-PDCCH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Chatterjee to the system of claim 5, so a number of slots the SFI applies to until DL termination is based on a periodicity of the GC-PDCCH, as suggested by Chatterjee.  The motivation would have been to enhance SFI configuration by efficiently indicating applicable number of slots via the PDCCH period (Chatterjee 0080).

Claim 7, 8, 9, 10, 11, 17, 18, 19, 21 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #90 8/25/17 (R1-17xxxxx) in view of Kim et al. (US 2019/0342915).
For claim 7, 3GPP teaches claim 1, but not explicitly: wherein the processing circuit is further configured to: transmit a length and a time domain position of a Max Channel Occupy Time (MCOT) for downlink transmission through the GC-PDCCH, the MCOT comprising one or more time slots.  Kim from an analogous art teaches (see at least 0198, UE may receive length information on DL MCOT via common PDCCH to determine remaining MCOT value; 0200-0208, PDCCH information may indicate subframes (time slots) of the DL MCOT, comprising time position information).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim to the system of claim 1, so GC-PDCCH comprises length and subframe (time slot) information of DL MCOT, as suggested by Kim.  The motivation would have been to enhance downlink configuration by indicating DL MCOT parameters to the UE for determining remaining occupancy time (Kim 0198-0199).
For claim 8, 3GPP, Kim teaches claim 7, 3GPP further teaches: wherein the processing circuit is further configured to: configure Time slot Format related Information (SFI) such that a number of switching points between uplink transmission and downlink transmission comprised in each time slot in the MCOT is not greater than two; and/or a number of switching points between uplink transmission and downlink transmission comprised in the MCOT is not greater than a predetermined threshold (see at least section 2 and fig. 1, DL centric slot SFI configuration may comprise no more than two switching points e.g. DL symbols followed by a UL symbol comprises one switching point; DL only slots may also be no more than two switching points).
For claim 9, 3GPP, Kim teaches claim 7, Kim further teaches: wherein the processing circuit is further configured to: transmit, through the GC-PDCCH, information on whether to perform a channel detection process before performing uplink transmission within a time slot of the MCOT (see at least 0204, common PDCCH information may comprise an LBT type to be performed in the MCOT; see at least 0185-0188, LBT type may determine whether to perform channel detection).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim to the system of claim 7, so GC-PDCCH comprises UL LBT type information for the UE, as suggested by Kim.  The motivation would have been to enhance configuration by indicating LBT parameters to the UE for determining appropriate UL channel sensing (Kim 0204).
 (see at least 0204-0205, common PDCCH information may comprise an LBT type to be performed in the MCOT, thus UE may perform LBT before a UL transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim to the system of claim 9, so GC-PDCCH comprises UL LBT type information for the UE prior to UL transmissions, as suggested by Kim.  The motivation would have been to enhance configuration by indicating LBT parameters to the UE for determining appropriate UL channel sensing (Kim 0204).
For claim 11, 3GPP, Kim teaches claim 7, Kim further teaches: wherein the processing circuit is further configured to: transmit, through the GC-PDCCH, parameter information of the channel detection process performed before performing uplink transmission within a time slot of the MCOT (see at least 0204-0205, common PDCCH information may comprise an LBT type to be performed in the MCOT, thus UE may perform LBT before a UL transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim to the system of claim 7, so GC-PDCCH comprises UL LBT type information for the UE prior to UL transmissions, as suggested by Kim.  The motivation would have been to enhance configuration by indicating LBT parameters to the UE for determining appropriate UL channel sensing (Kim 0204).
Claim 17 recites an apparatus substantially similar to the apparatus of claim 7 and is rejected under similar reasoning.
Claim 18 recites an apparatus substantially similar to the apparatus of claim 9 and is rejected under similar reasoning.

Claim 21 recites an apparatus substantially similar to the apparatus of claim 11 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 16, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 16, the prior art fails to teach/suggest: in a case that the downlink transmission termination position for the unlicensed spectrum obtained by demodulating the information received through the GC-PDCCH conflicts with the downlink transmission termination position for the unlicensed spectrum obtained by demodulating the information received through the PDCCH, cause the downlink transmission termination position for an unlicensed spectrum obtained by demodulating the information received through the PDCCH to be prevailed.  The closest prior art Huang et al. (US 2019/0053227) discloses GC-PDCCH indicating preemption (0080-0081) but not the claimed limitations of if downlink transmission termination position for the unlicensed spectrum obtained by demodulating the information received through the GC-PDCCH conflicts with the downlink transmission termination position for the unlicensed spectrum obtained by demodulating the information received through the PDCCH, cause the downlink transmission termination position for an unlicensed spectrum obtained by demodulating the information received through the PDCCH to be prevailed.
For claim 20, the prior art fails to teach/suggest: in a case that a determination result on whether to perform a channel detection process before performing uplink transmission within a time slot of the MCOT determined by demodulating the information received through the GC-PDCCH conflicts with a determination result on whether to perform a channel detection process before performing uplink transmission within a time slot of the MCOT determined by demodulating the information received through the PDCCH, cause the determination result on whether to perform a channel detection process before performing uplink transmission within a time slot of the MCOT determined by demodulating the information received through the PDCCH to be prevailed.  The closest prior art Huang et al. (US 2019/0053227) discloses GC-PDCCH indicating preemption (0080-0081) but not the claimed limitations of a determination result on whether to perform a channel detection process before performing uplink transmission within a time slot of the MCOT determined by demodulating the information received through the GC-PDCCH conflicts with a determination result on whether to perform a channel detection process before performing uplink transmission within a time slot of the MCOT determined by demodulating the information received through the PDCCH, cause the determination result on whether to perform a channel detection process before performing uplink transmission within a time slot of the MCOT determined by demodulating the information received through the PDCCH to be prevailed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Iyer et al. (US 2019/0150143) discloses scheduling and control in new radio using preemption indication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467